                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


SAMUEL C. GREER,                                  :

                Plaintiff,                        :

vs.                                               :    CIVIL ACTION 19-00432-KD-N

WALMART STORES EAST, LP,                          :

                Defendant.                        :


                                              ORDER

         After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this

court.   Accordingly, it is ORDERED that this action is DISMISSED without prejudice for

failure to prosecute and to obey the Court's order.

         DONE this 16th day of March 2020.



                                               s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
